This case presents error from the district court of Roger Mills county. The judgment herein was rendered on the 13th day of December, 1911, and the petition in error was filed in this court December 3, 1912, almost a year after the rendition of final judgment in the trial court. An act approved February 14, 1911, Session Laws 1910-11, p. 35, provides:
"All proceedings for reversing, vacating or modifying judgments, or final orders shall be commenced within six months from the rendition of the judgment or final order complained of."
This is jurisdictional; and where, as here, more than six months has elapsed, this court is without authority to review the action of the trial court. Wedd v. Gates, 15 Okla. 602,82 P. 808; Tishomingo Elec., etc., Co. v. Harris, 28 Okla. 10,113 P. 713; Fairbanks-Morse   Co. v. Thurmond et al., 31. Okla. 612, 122 P. 167; Healy v. Davis, 32 Okla. 296,122 P. 157.
The proceeding is therefore dismissed.
HAYES, C. J., and KANE, J., concur; WILLIAMS and DUNN, JJ., absent and not participating.